Title: From James Madison to David Parish, 1 February 1816
From: Madison, James
To: Parish, David


                    
                        
                            Sir
                        
                        
                            Washington
                            Feby. 1. 1816.
                        
                    
                    I recd. yours several days ago. Having recd. no information on the subject of it for a long time, I have been seeking it from the persons most likely to know what has taken place at N. O. relative to it, and what the prospect for Genl. Fayette is. As yet my enquiries have not succeeded, and I drop you this notice, lest you shd. infer from the delay that your letter had miscarried, or had not been attended to. You will hear from me as soon I collect any information worth sending you, or ascertain that none is to be had. I wish I could anticipate more than I do a result corresponding with the hopes of Genl. Fayette and the solicitude of his friends. Accept my friendly respects
                    
                        
                            James Madison
                        
                    
                